Name: Commission Regulation (EC) No 399/2008 of 5 May 2008 amending Annex VIII to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards requirements for certain processed petfood (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  animal product;  industrial structures and policy;  foodstuff;  agricultural activity
 Date Published: nan

 6.5.2008 EN Official Journal of the European Union L 118/12 COMMISSION REGULATION (EC) No 399/2008 of 5 May 2008 amending Annex VIII to Regulation (EC) No 1774/2002 of the European Parliament and of the Council as regards requirements for certain processed petfood (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (1), and in particular Article 20(1)(a) and Article 32(1) thereof, Whereas: (1) Regulation (EC) No 1774/2002 lays down animal and public health requirements for the placing on the market of certain animal by-products and products derived therefrom not intended for human consumption. (2) Annex VIII to Regulation (EC) No 1774/2002 lays down requirements for the placing on the market and importation into the Community of petfood, dog chews and technical products. Chapter II B(3) of that Annex provides that processed petfood other than canned petfood must undergo certain heat treatment during processing. (3) The requirements for the importation into the Community of processed petfood other than canned petfood were amended by Commission Regulation (EC) No 829/2007 (2); the model health certificate for processed petfood other than canned petfood which has to accompany imported consignments was modified. According to the new health certificate set out in Chapter 3(B) of Annex X to Regulation (EC) No 1774/2002, the processed petfood must not be heat-treated if the ingredients of animal origin which are used have already been treated in accordance with the processing standards for their placing on the market in the Community. Those standards provide for adequate protection against risks for public and animal health. (4) Article 28 to Regulation (EC) No 1774/2002 provides that the provisions in that Regulation applicable to the importation of certain products, including that processed petfood are to be no more favourable or less favourable than those applicable to the production and marketing of those products in the Community. Therefore, those provisions applicable for the importation of that processed petfood into the Community should also apply for the production of that processed petfood in the Community. (5) Annex VIII to Regulation (EC) No 1774/2002 should therefore be amended. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex VIII to Regulation (EC) No 1774/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 273, 10.10.2002, p. 1. Regulation as last amended by Commission Regulation (EC) No 1432/2007 (OJ L 320, 6.12.2007, p. 13). (2) OJ L 191, 21.7.2007, p. 1. Regulation as amended by Regulation (EC) No 1256/2007 (OJ L 282, 26.10.2007, p. 30). ANNEX In Annex VIII to Regulation (EC) No 1774/2002, paragraph B(3) of Chapter II is replaced by the following: 3. Processed petfood other than canned petfood must: (a) be subjected to a heat treatment of at least 90 °C throughout the substance of the final product; (b) be subjected to a heat treatment to at least 90 °C of the ingredients of animal origin; or (c) be produced as regards ingredients of animal origin exclusively using: (i) meat or meat products which have been subject to a heat treatment of at least 90 °C throughout their substance; (ii) the following animal by-products or processed products which have been processed in accordance with the requirements of this Regulation: milk and milk based products, gelatine, hydrolysed protein, egg products, collagen, blood products, processed animal protein including fishmeal, rendered fat, fish oils, dicalcium phosphate, tricalcium phosphate or flavouring innards. After the heat treatment, every precaution must be taken to ensure that such processed petfood is not exposed to contamination. The processed petfood must be packaged in new packaging.